Citation Nr: 0032462	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's claim 
for VA outpatient dental treatment.


REMAND

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In light 
of the amended law, which is more favorable to the veteran 
than the prior law, the Board finds that additional 
development must be completed in this appeal, before the 
Board may proceed with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

This appeal arises out of the veteran's claim for VA 
outpatient dental treatment.  In June 1999, the RO denied the 
veteran's request for VA outpatient dental treatment.  The RO 
gave the following reason for its denial:  "Your present 
dental condition has been professionally determined NOT to be 
aggravating the medical condition for which you are being 
treated in the Primary Care Clinic."  (emphasis in 
original); see 38 C.F.R. § 17.161(g). The veteran disagreed 
with that decision, and initiated this appeal.  He also 
requested a hearing at the RO.  

A review of the veteran's medical history reveals that while 
he was stationed aboard a ship during active duty, he had 
some teeth extracted, and bled for 21 days.  It was 
determined that he had Von Willebrand's disease, and he was 
discharged from service due to disability.  Following service 
separation, in a November 1970 rating decision, he was 
granted service connection for "angiohemophilia (Von 
Willebrand's disease) deficiency factor VIII," and a 30 
percent rating was assigned from September 1970.  In an April 
1986 dental rating decision, the veteran was denied service 
connection for extractions of teeth numbers 14, 15, 18, 19, 
and 20 during service.  

An August 1999 VA outpatient treatment record indicates that 
the veteran has avoided any dental care since the in-service 
incident, and he reports no bleeding currently.  A September 
1999 VA medical record indicates that the veteran was 
currently experiencing tooth pain, and was requesting VA 
outpatient dental treatment.  

According to the law, veterans are entitled to VA outpatient 
dental services and treatment under limited circumstances.  
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (2000).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, as 
provided in 38 C.F.R. § 17.161.  Rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381 (effective after June 8, 1999); see 
38 U.S.C.A. § 1712 (West 1991 & Supp. 2000).  In order to be 
entitled to outpatient dental treatment, a veteran must first 
meet the criteria specified in one of the clauses of 
38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996); but see Veterans Claims Assistance Act of 
2000 (removing the well-grounded requirement).  

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  A summary of 
some of those classes, is described as follows.  Class I 
applies to persons having a service-connected compensable 
dental disability.  Class II applies to persons having a 
service-connected noncompensable dental disability that was 
present at the time of service discharge.  Class II(a) 
applies to persons having a service-connected noncompensable 
dental condition resulting from combat wounds or service 
trauma.  Class III applies to persons who have a dental 
condition that is aggravating a service-connected condition.  
See 38 C.F.R. § 17.161.  The RO denied the veteran's claim 
based on the latter condition.  However, there is no medical 
opinion, statement, or clinical records accompanying that 
reasoning.  

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  As part of 
the duty to assist, the Secretary shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies to the 
Secretary, and authorizes the Secretary to obtain.  Pub. L. 
No. 106-475, § 5103A(b).  Additionally, in the case of a 
claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the veteran should be afforded a VA medical 
examination.

Additionally, the Board notes that the veteran was scheduled 
to appear at an RO hearing in February 2000.  There is no 
indication in his claims file whether that hearing was held, 
canceled or postponed.  Some clarification is needed on this 
point.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The RO is to contact the veteran and 
his representative, and request that the 
veteran provide the names of any other 
medical providers who may have treated 
the veteran for his Von Willebrand's 
disease and/or a dental disorder, and 
whose records are not yet associated with 
the claims file.  

2.  In light of the veteran's response to 
the foregoing, the VA is to obtain any 
outstanding medical records, after 
receiving the proper authorization to do 
so.

3.  The veteran is to be afforded a VA 
dental examination to determine whether 
he currently has a dental disorder, and 
to what extent, if any, a current dental 
disorder is aggravating his service-
connected Von Willebrand's disease.  The 
examiner is requested to provide a 
detailed explanation of his findings.  
Additionally, the examiner is to be 
provided a copy of the veteran's claims 
file to review.

4.  The RO is to clearly document in the 
veteran's claims file the outcome of the 
scheduled February 2000 hearing, 
including whether the hearing was 
canceled or postponed.  If the hearing 
was held, a copy of the transcript should 
be associated with the file. 

5.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issue on appeal.  




		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



